IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Colby Dane Mills                            :
                                            :
                v.                          : No. 89 C.D. 2020
                                            : Submitted: November 13, 2020
Commonwealth of Pennsylvania,               :
Department of Transportation,               :
Bureau of Driver Licensing,                 :
                                            :
                             Appellant      :


BEFORE:       HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                              FILED: March 19, 2021


              The Commonwealth of Pennsylvania, Department of Transportation,
Bureau of Driver Licensing (DOT), appeals the order of the Westmoreland County
Court of Common Pleas (trial court) sustaining in part the statutory appeal of
Colby Dane Mills (Licensee)1 from an 18-month suspension of his operating
privilege imposed by DOT pursuant to Section 1547(b)(1)(ii) of the Vehicle Code. 2
We reverse.

       1
         By order dated November 12, 2020, Licensee was precluded from filing a brief in this
matter after failing to comply with this Court’s September 17, 2020 order directing him to do so
within 14 days.

       2
          75 Pa. C.S. §1547(b)(1)(ii). This section authorizes DOT to suspend the driving
privilege of a licensee for 18 months as a consequence of his refusal to submit to chemical
testing in connection with his arrest for violating Section 3802 of the Vehicle Code, 75 Pa. C.S.
§3802 (relating to driving under the influence of alcohol or a controlled substance (DUI)).
              On November 1, 2018, Licensee was arrested for violating Section
3802(a)(1) of the Vehicle Code, 75 Pa. C.S. §3802(a)(1), pertaining to driving
under the influence of alcohol or a controlled substance (DUI).                   Reproduced
Record (R.R.) at 53a. Licensee pled guilty on August 15, 2019, and he was
sentenced to six months of probation. R.R. at 53a-54a. Licensee was arrested for a
second DUI on January 27, 2019. Commonwealth v. Colby Dane Mills (C.C.P.
Westmoreland County, No. CP-65-CR-0001112-2019); R.R. at 5a, 38a. Licensee
pled guilty to this offense on August 15, 2019, as well. Id. Licensee’s second
sentence included 5 years of intermediate punishment, 180 days of electronic
monitoring, ignition interlock requirements, a second CRN3 evaluation, and the
imposition of an 18-month license suspension. R.R. at 38a.
             On February 11, 2019, DOT sent a notice to Licensee informing him
that his operating privilege would be suspended for 18 months, effective March 18,
2019, as the result of his failure to submit to chemical testing on January 27, 2019.
R.R. at 5a-8a.
             Licensee appealed the suspension to the trial court, which held a
hearing on December 17, 2019. R.R. at 12a. At the hearing, Licensee argued that
the 18-month suspension for his DUI conviction imposed by the trial court and the
18-month suspension for refusal to submit to chemical testing imposed by DOT
should run concurrently. See R.R. at 15a-16a. DOT noted that Licensee’s criminal
case is entirely separate from a suspension imposed under Section 1547 of the
Vehicle Code. R.R. at 16a. The trial court partially granted Licensee’s appeal,
stating:

       3
          “CRN” stands for court reporting network. See Blairsville-Saltsburg School District v.
Blairsville-Saltsburg Education Association, 102 A.3d 1049, 1051 (Pa. Cmwlth. 2014).


                                               2
             It’s granted in part as to the effective date of the sentence.
             It’s denied in part in the part that requires an additional
             18-month civil license suspension for the refusal. So, he
             will serve the 18-month suspension for the refusal, the
             civil penalty for refusal, but the effective date of that
             suspension, under the scenario of the documents, is going
             to be today, December 17, 2019. So it’s my Order that the
             civil penalty begins running today.
R.R. at 26a-27a.
             DOT filed a notice of appeal to this Court.                R.R. at 62a.      In its
statement of errors complained of on appeal filed pursuant to Pennsylvania Rule of
Appellate Procedure 1925(b), Pa. R.A.P. 1925(b), DOT first argued that the trial
court lacked the authority to determine the effective date of the suspension’s
reinstatement given that the Vehicle Code places such authority in DOT. R.R. at
68a. Second, it argued that the trial court erred in finding that Licensee’s license
suspension related to his DUI conviction began on August 15, 2019, the day he
was convicted and sentenced. Id. Lastly, DOT argued that the trial court erred in
finding that the license suspension for the chemical testing refusal went into effect
when Licensee’s license was already suspended. R.R. at 69a.
             The trial court then issued an order, rather than a Pa. R.A.P. 1925(a)
opinion, stating as follows:

             AND NOW, this 25[th] day of February, 2020, after a
             hearing and argument, and the submission of A Concise
             Statement of Errors Complained of on Appeal, pursuant to
             [Rule] 1925(b), this Court determines that it was in error
             in its original judgment and requests that the Superior
             Court [sic] reverse and remand for further action by the
             lower court.
R.R. at 71a.4

       4
         We acknowledge the trial court’s admission of error and its request for a remand, noting
that once DOT filed its notice of appeal, the trial court could not have changed its order. See
(Footnote continued on next page…)
                                               3
              In this appeal,5 DOT contends that the trial court improperly ordered
that Licensee’s 18-month license suspension resulting from his refusal to submit to
chemical testing became effective on December 17, 2019, given that Licensee was
serving his earlier suspension imposed by the criminal trial court. We agree.
              As a preliminary matter, the Vehicle Code authorizes the civil
suspension of a licensee’s operating privilege if the licensee, who is placed under
arrest for DUI, is requested to submit to chemical testing and refuses to do so. 75
Pa. C.S. §1547(b). Section 1540(b)(3) of the Vehicle Code provides that the
suspension, revocation, or disqualification of a licensee’s operating privilege shall
be effective upon a date determined by DOT. 75 Pa. C.S. §1540(b)(3). The
Vehicle Code also gives DOT the authority to add on to a period of suspension
“[w]hen any person’s record shows an additional suspension of the operating
privilege assessed during a period of suspension[.]” 75 Pa. C.S. §1544(b). Based
on these provisions, we conclude that the trial court lacked the authority to order
that Licensee’s 18-month civil suspension became effective on December 17,
2019.


(continued…)

Pa. R.A.P. 1701(a) (“Except as otherwise prescribed by these rules, after an appeal is taken or
review of a quasijudicial order is sought, the trial court or other government unit may no longer
proceed further in the matter.”). However, it could have explained its error in its order, which
apparently was intended to serve as its Pa. R.A.P. 1925(a) opinion. In any event, the record in
this matter is complete and DOT has fully briefed its issues raised on appeal. In the interest of
judicial economy, we will address the merits of DOT’s appeal.

        5
         This Court’s review in a license suspension case determines whether the factual
findings of the trial court are supported by competent evidence, and whether the trial court
committed an error of law or an abuse of discretion. Nornhold v. Department of Transportation,
Bureau of Driver Licensing, 881 A.2d 59, 61 n.4 (Pa. Cmwlth. 2005).


                                               4
              Furthermore, the trial court lacked the authority to make Licensee’s
civil suspension concurrent to his criminal suspension.         “This Court has
consistently held that Section 1544 of the Vehicle Code mandates that DOT
impose add-on and consecutive periods of suspension or revocation, and they
cannot be imposed concurrently.” Schulz v. Department of Transportation, 533
A.2d 1154, 1155 (Pa. Cmwlth. 1987) (footnote omitted). Because Licensee was
serving his criminal suspension at the time of the December 17, 2019 hearing, the
trial court erroneously made the civil suspension concurrent to the criminal
suspension.
              As this Court has observed, civil license suspensions following a
refusal to submit to chemical testing “are mandatory civil penalties, imposed not
for penal purposes, but to protect the public by providing an effective means of
denying an intoxicated motorist the privilege of using our roads.” Department of
Transportation, Bureau of Driver Licensing v. Lefever, 533 A.2d 501, 503 (Pa.
Cmwlth. 1987) (internal quotations omitted). Accordingly, we reverse the trial
court’s order requiring the civil suspension of Licensee’s operating privilege as a
result of his refusal to submit to chemical testing to begin on December 17, 2019.
The civil suspension will begin on a date determined by DOT, upon notice to
Licensee.




                                      MICHAEL H. WOJCIK, Judge




                                         5
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Colby Dane Mills                    :
                                    :
              v.                    : No. 89 C.D. 2020
                                    :
Commonwealth of Pennsylvania,       :
Department of Transportation,       :
Bureau of Driver Licensing,         :
                                    :
                       Appellant    :

                                   ORDER


            AND NOW, this 19th day of March, 2021, the order of the
Westmoreland County Court of Common Pleas dated December 17, 2019, is
REVERSED, and the civil suspension of Colby Dane Mills’(Licensee) operating
privilege will become effective on a date determined by the Commonwealth of
Pennsylvania, Department of Transportation, Bureau of Driver Licensing, with
notice to Licensee.



                                    __________________________________
                                    MICHAEL H. WOJCIK, Judge